          Case 1:16-bk-10101        Doc 60       Filed 01/21/21 Entered 01/21/21 11:11:22                 Desc Main
                                                 Document Page 1 of 6
                                   IN THE UNITED STATES BANKRUPTCY COURT                                             bknotice
                                          SOUTHERN DISTRICT OF OHIO
                                              WESTERN DIVISION

IN RE:
DIANE LOUISE KINDT                                                                    CASE NO. 16-10101
2670 HAVERKNOLL DRIVE                                                                 CHAPTER 13
CINCINNATI, OH 45231                                                                  JUDGE BETH A. BUCHANAN


       Debtor

                           CHAPTER 13 TRUSTEE'S CERTIFICATION OF FINAL PAYMENT
                                AND CASE HISTORY ELIGIBLE FOR DISCHARGE

   The above case having been completed on Jan 11, 2021, the Trustee has filed this Certification of Final Payment and
Case History and has attached a detailed record of all receipts and disbursements. A review of the case file at the
Bankruptcy Court did not reveal any filed proofs of claims other than as herein set forth .

A FINAL REPORT will be filed with the Court after all checks issued by the Trustee have been paid. That report will
account for any receipts and disbursements since the issuance of the Certification of Final Payment and Case History .

Bankruptcy Rule 1007 (b) (7) requires the Chapter 13 debtor to file a statement regarding completion of a course in
personal financial management, prepared as prescribed by the appropriate official form. The statement required by this
section shall be filed by the debtor no later than the last payment made by the debtor as required by the plan or the filing
of a motion for entry of discharge.

Within twenty one (21) days of the filing of this Chapter 13 Trustee's Certification of Final Payment and Case
History, debtors shall file with the Court the "Debtor(s)' Certification Regarding Issuance of Discharge Order".
The form can be viewed on the Trustee's website at www.13network.com.

     1. The case was filed on Jan, 13, 2016 and confirmed on Mar, 22, 2016. The case is submitted for closing as
        COMPLETED.

     2. The amount paid to the Trustee by or on behalf of the debtor(s) was $124,001.93.

     3.    The Trustee made disbursements to the creditor(s) listed below:
CREDITOR NAME                  CLASS                         CLAIM AMOUNT         PRINCIPAL PD    INTEREST PD    BALANCE DUE

PERITUS PORTFOLIO SERVICES    VEHICLE                                $9,871.50        $9,871.50      $1,092.70          $0.00
  Clm #: 0001               Dividend Paid: 100.00%         Interest Rate: 5.00%
  COMMENT: 2011 NISSAN ALTIMA
EAGLE LOAN CO. OF OHIO        SECURED CREDITOR                         $400.00         $400.00         $34.32           $0.00
  Clm #: 0002                 Dividend Paid: 100.00%       Interest Rate: 5.00%
SN SERVICING CORPORATION      MORTGAGE ARREARS                       $7,721.80        $7,721.80         $0.00           $0.00
  Clm #: 0003                 Dividend Paid: 100.00%        Interest Rate: .00%
SN SERVICING CORPORATION      ONGOING MORTGAGE                      $10,458.96       $10,458.96         $0.00           $0.00
  Clm #: 0004              Dividend Paid: 100.00%           Interest Rate: .00%
  COMMENT: FEBRUARY 2016-JANUARY 2017
ONEMAIN FINANCIAL             SECURED CREDITOR                       $2,816.00        $2,816.00       $289.95           $0.00
  Clm #: 0005               Dividend Paid: 100.00%         Interest Rate: 5.00%
  COMMENT: 2004 JEEP GRAND CHEROKEE
SIMS FURNITURE                SECURED CREDITOR                       $2,483.89        $2,483.89       $353.12           $0.00
  Clm #: 0006                 Dividend Paid: 100.00%       Interest Rate: 5.00%


                                              CHAPTER 13 CASE NO. 16-10101
        Case 1:16-bk-10101        Doc 60          Filed 01/21/21 Entered 01/21/21 11:11:22               Desc Main
                                                  Document Page 2 of 6
CREDITOR NAME               CLASS                            CLAIM AMOUNT         PRINCIPAL PD    INTEREST PD   BALANCE DUE

THE CASTLE                  NOT FILED                                    $0.00            $0.00         $0.00          $0.00
  Clm #: 0007               Dividend Paid: 100.00%         Interest Rate: 5.00%
  COMMENT: PAY IN FULL
INTERNAL REVENUE SERVICE    PRIORITY UNSECURED                      $16,539.04       $16,539.04         $0.00          $0.00
  Clm #: 0008               Dividend Paid: 100.00%          Interest Rate: .00%
ATTORNEY GENERAL-STATE      PRIORITY UNSECURED                       $3,437.80        $3,437.80         $0.00          $0.00
OF OHIO
  Clm #: 0009               Dividend Paid: 100.00%          Interest Rate: .00%
VICTORIA D. GARRY, ESQ.     NOTICE ONLY                                  $0.00            $0.00         $0.00          $0.00
  Clm #: 0010               Dividend Paid: .00%             Interest Rate: .00%
QUANTUM3 GROUP, LLC         UNSECURED CREDITOR                       $1,266.62         $381.25          $0.00          $0.00
  Clm #: 0011               Dividend Paid: 30.10%           Interest Rate: .00%
AMERICAN PROFIT RECOVERY    NOT FILED                                    $0.00            $0.00         $0.00          $0.00
  Clm #: 0012               Dividend Paid: 30.10%           Interest Rate: .00%
ANIMAL CARE CENTER OF       NOT FILED                                    $0.00            $0.00         $0.00          $0.00
FAIRFIELD
  Clm #: 0013               Dividend Paid: 30.10%           Interest Rate: .00%
AMERICAN INFOSOURCE         UNSECURED CREDITOR                          $87.91          $26.46          $0.00          $0.00
  Clm #: 0014               Dividend Paid: 30.10%           Interest Rate: .00%
CHECK N GO                  NOT FILED                                    $0.00            $0.00         $0.00          $0.00
  Clm #: 0015               Dividend Paid: 30.10%           Interest Rate: .00%
CREDIT COLLECTION SERVICE   NOT FILED                                    $0.00            $0.00         $0.00          $0.00
  Clm #: 0016               Dividend Paid: 30.10%           Interest Rate: .00%
DUKE ENERGY SHARED          NOT FILED                                    $0.00            $0.00         $0.00          $0.00
SERVICES, INC.
  Clm #: 0017               Dividend Paid: 30.10%           Interest Rate: .00%
EZ CORP ONLINE INC.         NOT FILED                                    $0.00            $0.00         $0.00          $0.00
  Clm #: 0018               Dividend Paid: 30.10%           Interest Rate: .00%
FASHION BUG                 NOT FILED                                    $0.00            $0.00         $0.00          $0.00
  Clm #: 0019               Dividend Paid: 30.10%           Interest Rate: .00%
JEFFERSON CAPITAL           UNSECURED CREDITOR                         $395.76         $119.12          $0.00          $0.00
SYSTEMS, LLC
  Clm #: 0020               Dividend Paid: 30.10%           Interest Rate: .00%
RUSHMORE LOAN               NOT FILED                                    $0.00            $0.00         $0.00          $0.00
MANAGEMENT SERVICES
  Clm #: 0021               Dividend Paid: 30.10%           Interest Rate: .00%
GOLDEN VALLEY LENDING       UNSECURED CREDITOR                       $1,000.00         $301.00          $0.00          $0.00
  Clm #: 0022               Dividend Paid: 30.10%           Interest Rate: .00%
WORLD FINANCIAL NETWORK     NOT FILED                                    $0.00            $0.00         $0.00          $0.00
  Clm #: 0023               Dividend Paid: 30.10%           Interest Rate: .00%
MONROE & MAIN               NOT FILED                                    $0.00            $0.00         $0.00          $0.00
  Clm #: 0024               Dividend Paid: 30.10%           Interest Rate: .00%
OHIO ACCEPTANCE             NOT FILED                                    $0.00            $0.00         $0.00          $0.00
SOLUTIONS
  Clm #: 0025               Dividend Paid: 30.10%           Interest Rate: .00%
PNC BANK                    NOT FILED                                    $0.00            $0.00         $0.00          $0.00
  Clm #: 0026               Dividend Paid: 30.10%           Interest Rate: .00%
PORTFOLIO RECOVERY          UNSECURED CREDITOR                         $665.36         $200.27          $0.00          $0.00
ASSOCIATES
  Clm #: 0027               Dividend Paid: 30.10%           Interest Rate: .00%
PYOD LLC                    UNSECURED CREDITOR                       $3,103.43         $934.13          $0.00          $0.00
  Clm #: 0028               Dividend Paid: 30.10%           Interest Rate: .00%
RISE                        NOT FILED                                    $0.00            $0.00         $0.00          $0.00
  Clm #: 0029               Dividend Paid: 30.10%           Interest Rate: .00%
UNIQUE NATIONAL COLLEC      NOT FILED                                    $0.00            $0.00         $0.00          $0.00
  Clm #: 0030               Dividend Paid: 30.10%           Interest Rate: .00%


                                            CHAPTER 13 CASE NO. 16-10101
          Case 1:16-bk-10101           Doc 60         Filed 01/21/21 Entered 01/21/21 11:11:22                Desc Main
                                                      Document Page 3 of 6
CREDITOR NAME                    CLASS                          CLAIM AMOUNT         PRINCIPAL PD    INTEREST PD     BALANCE DUE

NATIONAL CREDIT ADJUSTER        NOTICE ONLY                                 $0.00            $0.00           $0.00          $0.00
  Clm #: 0031                   Dividend Paid: .00%            Interest Rate: .00%
POLER & ASSOCIATES              NOTICE ONLY                                 $0.00            $0.00           $0.00          $0.00
  Clm #: 0032                   Dividend Paid: .00%            Interest Rate: .00%
MANLEY, DEAS & KOCHALSKI        NOTICE ONLY                                 $0.00            $0.00           $0.00          $0.00
  Clm #: 0033             Dividend Paid: .00%                  Interest Rate: .00%
  COMMENT: NATIONSTAR MORTGAGE
GREGORY D. DELEV, ESQ.          NOTICE ONLY                                 $0.00            $0.00           $0.00          $0.00
  Clm #: 0034                   Dividend Paid: .00%            Interest Rate: .00%
  COMMENT: OH DEPT TAX
FENTON & MCGARVEY, P.S.C.       NOTICE ONLY                                 $0.00            $0.00           $0.00          $0.00
  Clm #: 0035              Dividend Paid: .00%                 Interest Rate: .00%
  COMMENT: PERITUS PORTFOLIO SERVICES
INTERNAL REVENUE SERVICE        UNSECURED CREDITOR                     $24,760.85        $7,453.02           $0.00          $0.00
  Clm #: 0036                   Dividend Paid: 30.10%          Interest Rate: .00%
MERCY MEDICAL ASSOCIATES        NOT SPECIFICALLY LISTED                   $134.28          $40.42            $0.00          $0.00
- EPIC
   Clm #: 0037                  Dividend Paid: 30.10%          Interest Rate: .00%
MERCY EMERGENCY CARE            NOT SPECIFICALLY LISTED                   $336.66         $101.33            $0.00          $0.00
SERVICES
  Clm #: 0038                   Dividend Paid: 30.10%          Interest Rate: .00%
ATTORNEY GENERAL-STATE          UNSECURED CREDITOR                      $2,063.81         $621.21            $0.00          $0.00
OF OHIO
  Clm #: 0039                   Dividend Paid: 30.10%          Interest Rate: .00%
SN SERVICING CORPORATION        ONGOING MORTGAGE                       $10,455.84       $10,455.84           $0.00          $0.00
  Clm #: 0040              Dividend Paid: 100.00%              Interest Rate: .00%
  COMMENT: FEBRUARY 2017-JANUARY 2018
SN SERVICING CORPORATION        ONGOING MORTGAGE                       $14,149.60       $14,149.60           $0.00          $0.00
  Clm #: 0041               Dividend Paid: 100.00%             Interest Rate: .00%
  COMMENT: FEBRUARY 2018 - MAY 2019
SN SERVICING CORPORATION        ONGOING MORTGAGE (DUE DATE)            $12,035.76       $12,035.76           $0.00          $0.00
  Clm #: 0042                Dividend Paid: 100.00%            Interest Rate: .00%
  COMMENT: JUNE 2019- MAY 2020
SN SERVICING CORPORATION        ONGOING MORTGAGE (DUE DATE)             $7,135.04        $7,135.04           $0.00          $0.00
  Clm #: 0043                Dividend Paid: 100.00%            Interest Rate: .00%
  COMMENT: JUNE 2020 - JANUARY 2021
PERITUS PORTFOLIO SERVICES      UNSECURED CREDITOR                      $1,597.71         $480.91            $0.00          $0.00
  Clm #: 10001                  Dividend Paid: 30.10%          Interest Rate: .00%
  COMMENT: Split Claim 2011 NISSAN ALTIMA
EAGLE LOAN CO. OF OHIO          UNSECURED CREDITOR                      $2,478.56         $746.05            $0.00          $0.00
  Clm #: 10002                  Dividend Paid: 30.10%          Interest Rate: .00%
  COMMENT: Split Claim
ONEMAIN FINANCIAL               UNSECURED CREDITOR                      $6,131.84        $1,845.68           $0.00          $0.00
  Clm #: 10005                  Dividend Paid: 30.10%          Interest Rate: .00%
  COMMENT: Split Claim 2004 JEEP GRAND CHEROKEE


     4.    Summary of Disbursements:
                      SECURED                  PRIORITY           UNSECURED                CONT DEBTS                    TOTAL
CLAIM AMT              $77,528.39               $19,976.84             $44,022.79                    $0.00           $141,528.02
PRIN. PAID             $77,528.39               $19,976.84             $13,250.85                    $0.00           $110,756.08
INT. PAID               $1,770.09                    $0.00                  $0.00                    $0.00             $1,770.09




                                                CHAPTER 13 CASE NO. 16-10101
       Case 1:16-bk-10101           Doc 60     Filed 01/21/21 Entered 01/21/21 11:11:22                   Desc Main
                                               Document Page 4 of 6

     5. Costs of Administration:
The clerk was paid $0.00 through the plan for the filing fee.
The debtor(s)' attorney was allowed $3,500.00 and was paid $3,500.00.
The Trustee was paid $7,485.82 pursuant to 11 U.S.C. 1302.
The Trustee was paid $6.05 for administrative notice fees.
The debtor(s) were charged $0.00 for NSF items.
Refunds to the debtor(s) and/or new trustee total $483.89.

     6. When relief from stay is granted, or the claim has otherwise been paid, the claim balance due will be reflected as
        zero.

                                  CERTIFICATION AND OPPORTUNITY TO OBJECT

The debtor having completed payments under the plan and the Trustee having filed a Chapter 13 Trustee's Certification of
Final Payment and Case History;

NOTICE is hereby given that if an interested party desires to object to the accounting or to any part thereof they must file
an objection and a request for hearing within thirty (30) days of the service of this Certification or the Court will close the
estate and the Trustee and the surety will be released on the Trustee's bond. Any objection must set forth with specificity
the facts on which the objection is based and be served on the Trustee, debtor(s), and debtor(s)' attorney.

A Trustee's Final Report and Notice to Clerk That Case Can Be Closed will be filed with the Court after all checks issued
by the Trustee have been paid. Creditors - No notice will be given of the filing of the Final Report as this notice is
intended to comply with Fed.R.Bankr.P.5009(a).

MARGARET A. BURKS, Chapter 13 Trustee, does hereby certify the estate has been fully administered except for any
uncleared checks issued by the Trustee and that the attached is an accounting of all receipts and disbursements made
herein as of the date of the issuance of this Trustee's Certification of Final Payment and Case History.




                                            CHAPTER 13 CASE NO. 16-10101
     Case 1:16-bk-10101   Doc 60   Filed 01/21/21 Entered 01/21/21 11:11:22       Desc Main
                                   Document Page 5 of 6

                                           NOTICE

IF A DEBTOR(S)' CERTIFICATION IS NOT TIMELY FILED, THIS CASE WILL BE CLOSED. IF THE DEBTOR(s)
SUBSEQUENTLY FILES A MOTION TO REOPEN TO ALLOW FOR THE FILING OF THE DEBTOR(S)'
CERTIFICATION, THE DEBTOR MUST PAY THE FULL REOPENING FEE.

                                                    Respectfully submitted,/s/

                                                    /s/   Margaret A. Burks, Esq.
                                                          Margaret A. Burks, Esq.
                                                          Chapter 13 Trustee
                                                          Attorney No. OH 0030377

                                                          Francis J. DiCesare, Esq.
                                                          Staff Attorney
                                                          Attorney No. OH 0038798

                                                          Tammy E. Stickley, Esq.
                                                          Staff Attorney
                                                          Attorney Reg No. OH 0090122

                                                          600 Vine Street, Suite 2200
                                                          Cincinnati, OH 45202
                                                          (513) 621-4488
                                                          (513) 621 2643 (Facsimile)
                                                          mburks@cinn13.org - Correspondence only
                                                          fdicesare@cinn13.org
                                                          tstickley@cinn13.org




                                CHAPTER 13 CASE NO. 16-10101
       Case 1:16-bk-10101           Doc 60     Filed 01/21/21 Entered 01/21/21 11:11:22                   Desc Main
                                               Document Page 6 of 6
                                               CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing CHAPTER 13 TRUSTEE'S CERTIFICATION OF FINAL PAYMENT AND
CASE HISTORY ELIGIBLE FOR DISCHARGE was served electronically on the date of filing through the court’s ECF
System on all ECF participants registered in this case at the email address registered with the court and by first class mail
on January 21, 2021 addressed to:

DIANE LOUISE KINDT                                             AMERICAN INFOSOURCE
2670 HAVERKNOLL DRIVE                                          P.O. BOX 5008
CINCINNATI, OH 45231                                           CAROL STREAM, IL 60197

CAR CONNECTION                                                 EAGLE LOAN CO. OF OHIO
4425 DIXIE HIGHWAY                                             1169 SMILEY AVE
FAIRFIELD, OH 45014                                            CINCINNATI, OH 45240

GOLDEN VALLEY LENDING                                          INTERNAL REVENUE SERVICE
635 E HWY 20 "E"                                               P.O. BOX 7346
UPPER LAKE, CA 95485                                           PHILADELPHIA, PA 19101-7346

JEFFERSON CAPITAL SYSTEMS                                      MERCY EMERGENCY CARE SERVICES
P.O. BOX 7999                                                  6681 COUNTRY CLUB DRIVE
SAINT CLOUD, MN 56302-9617                                     GOLDEN VALLEY, MN 55427

MERCY MEDICAL ASSOCIATES - EPIC                                OHIO DEPT. OF TAXATION
% NORTH AMERICAN CREDIT SERVICES                               ATTN: BANKRUPTCY DIVISION
2810 WALKER ROAD                                               P.O. BOX 530
CHATTANOOGA, TN 37421                                          COLUMBUS, OH 43216-0530

ONEMAIN FINANCIAL                                              PERITUS PORTFOLIO SERVICES
P.O. BOX 3251                                                  P.O. BOX 141419
EVANSVILLE, IN 47731                                           IRVING, TX 75014

PORTFOLIO RECOVERY ASSOCIATES                                  PYOD LLC
P.O. BOX 41067                                                 % RESURGENT CAPITAL SERVICES
NORFOLK, VA 23541                                              P.O. BOX 19008
                                                               GREENVILLE, SC 29602

QUANTUM3 GROUP, LLC                                            SIMS FURNITURE CO
P.O. BOX 788                                                   727 MADISON AVENUE
KIRKLAND, WA 98083                                             COVINGTON, KY 41011

SN SERVICING CORPORATION                                       THE CASTLE
323 5TH STREET                                                 1688 E. KEMPER
EUREKA, CA 95501                                               CINCINNATI, OH 45246


                                                                       /s/    Margaret A. Burks, Esq.
                                                                              Margaret A. Burks, Esq.
                                                                              Francis J. DiCesare, Esq.
                                                                              Tammy E. Stickley, Esq.




                                            CHAPTER 13 CASE NO. 16-10101
